Citation Nr: 0738002	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-08 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability (claimed as asthma and bronchiectasis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Cleveland, Ohio, Regional Office, of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for a chronic respiratory 
disability (claimed as asthma and bronchiectasis).  The 
Louisville, Kentucky, VA Regional Office (RO), is the agency 
of original jurisdiction over the present appeal.


FINDINGS OF FACT

Bronchiectasis had its onset during the veteran's period of 
active duty.


CONCLUSION OF LAW

Bronchiectasis was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2007).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
As will be further discussed below, because the claim is 
being granted in full, the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
deemed to have been fully satisfied.

Factual Background and Analysis

The veteran's service medical records show that on two 
separate military medical examinations conducted in July 
1965, one being a pre-induction physical examination and the 
other being an Army Reserve enlistment examination, he was 
noted to have had a prior childhood history of bronchial 
asthma, verified by a letter from his treating physician, 
with the most recent asthma attack occurring approximately 11/2 
years earlier.  Conversely, the report of a subsequent 
military medical examination conducted on the date he entered 
active duty in November 1965 shows a history of asthma, but 
with "no attacks in last several years - no documentation 
(shortness of breath associated with) above."  The veteran's 
lungs and chest X-rays were otherwise noted to be clinically 
normal on all of the aforementioned examinations, and he was 
deemed to be acceptable for military service.

Medical reports during service show that the veteran received 
treatment on several occasions between February 1966 - 
October 1968 for complaints of chest pain and difficulty 
breathing that he related to his history of asthma.  
Diagnoses of bronchitis and acute upper respiratory 
infections (including viremia) were presented.  On clinical 
examination in October 1968, the veteran reported 
experiencing symptoms that included wheezing, coughing, and 
shortness of breath associated with physical activity and 
marching.  He denied smoking.  According to the veteran, he 
experienced no problems keeping up with his fellow soldiers 
in physical exercise during his tour of duty in Vietnam, but 
his problems began when he arrived at the high-altitude 
environment of his then-current posting.  Pulmonary function 
testing, chest X-ray, and EKG study revealed no evidence of 
significant cardiac or pulmonary disease.  The impression was 
probably obstructive airway disease aggravated by high 
altitude and the physician recommended him for separation 
from active duty without further evaluation of this medical 
problem.

Separation examination in October 1968 shows that the 
veteran's lungs were clinically normal and his chest X-ray 
was negative for abnormality.  On his medical history report, 
he affirmed that he experienced shortness of breath and chest 
pain, which the examiner attributed to bronchitis.  The 
veteran was discharged from active duty in November 1968.

The veteran's service records reflect that he served a tour 
of duty in the Republic of Vietnam, and that his military 
occupational specialty was as a heavy construction machine 
operator (i.e., a military bulldozer).

Post-service private medical reports show that in July 1971, 
the veteran underwent surgical removal of his left lower lung 
lobe for treatment of marked peribronchiolar fibrosis and 
severe bronchiectasis affecting this portion of his lung.  
Prior to surgery, he presented with a history of chronic 
cough with repeated pneumonitis and hemoptysis (blood in 
sputum).  

The report of a November 2003 VA examination for respiratory 
disease noted the above history and diagnosed the veteran 
with bronchiectasis, status post left lower lobectomy for 
surgical repair.  The examiner's opinion was that the 
veteran's asthma was present since childhood and that there 
was no evidence to show that his bronchiectasis was caused 
by, or aggravated during his period of military service. 

The veteran's hearing testimony and written statements from 
his spouse, family members, and co-workers attest, in 
pertinent part, that he continued to experience ongoing 
respiratory symptoms that included chest pain, a persistent 
productive cough with blood in his sputum, and shortness of 
breath in 1969 and continuing on through the years 
immediately following his discharge from service, with lung 
surgery in 1971 for treatment of bronchiectasis.  The veteran 
contends that his exposure to rock dust and diesel exhaust 
fumes contributed to his development of a chronic respiratory 
disease, which culminated in his lung surgery in 1971.  He 
maintains that he continues to have ongoing respiratory 
problems to the present day.  In this regard, Social Security 
Administration (SSA) records associated with the claim show 
that he was awarded disability benefits on the basis of SSA's 
determination that he was disabled as of February 2005 due to 
chronic pulmonary insufficiency.

In a February 2007 statement, the veteran's private treating 
physician opined that in view of the veteran's reported 
history of exposure to Agent Orange and prolonged exposure to 
rock quarry dust during Vietnam service, with symptoms of 
dyspnea, limitation of activity, and frequent cough following 
this exposure, and his documented medical history of surgery 
in 1971 for a lobectomy for treatment of pathology consistent 
with fibrosis and bronchiectasis, with persistent dyspnea 
continuing to the present time, that his exposures to Agent 
Orange and prolonged exposure to rock quarry dust during 
military service were likely strong contributors to his 
current respiratory disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2007).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2007)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of upper respiratory problems 
in service will permit service connection for pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the identity of the chronic disease is 
established during active duty, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2007).

In the present case, the Board observes that no pulmonary 
pathology was noted at the time the veteran was examined for 
service. Consequently, he is presumed as having been sound at 
that time. The objective clinical evidence shows surgical 
treatment of the veteran for a diagnosis of bronchiectasis, 
which is a respiratory disease that is presumptively service-
connected under 38 C.F.R. §§ 3.307, 3.309 if shown to have 
been disabling to a compensable degree within one year 
following separation from active duty.  Although the actual 
clinical diagnosis of this disease was not shown in active 
service or at any date earlier than July 1971, approximately 
23/4 years after the veteran's discharge from service in 
November 1968, the veteran's oral and written testimony and 
the written statements of his lay witnesses establish 
credible evidence of continuity of bronchiectasis symptoms in 
the year immediate following his separation from active duty, 
which culminated with his lung surgery in 1971.  Although the 
November 2003 opinion of the VA examiner was that there was 
no evidence of onset of the veteran's bronchiectasis in 
service, or of aggravation of his bronchiectasis or asthma 
during service, this opinion is counterweighed by the 
February 2007 opinion of the veteran's private treating 
physician, who found it likely that the veteran's exposure to 
rock quarry dust during service in Vietnam was likely to have 
been strong contributors to his development of his present 
respiratory disease.  In this regard, his exposure to rock 
quarry dust is consistent with his duties as a bulldozer 
operator in service.  Therefore, the private physician's 
opinion is probative as nexus evidence.  [See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. 
App. 155 (1997).]  

In view of the foregoing discussion, the Board concludes that 
the evidence is in a state of relative equipoise regarding 
the merits of the veteran's claim.  Therefore, resolving all 
doubt in the claimant's favor, the Board will grant his 
appeal and allow service connection for bronchiectasis, 
status post left lower lobectomy for surgical repair.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This award is 
subject to the applicable law and regulations which govern 
effective dates for awards of VA compensation benefits.  See 
38 C.F.R. § 3.400 (2007).


ORDER

Service connection for bronchiectasis, status post left lower 
lobectomy for surgical repair, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


